Title: To Thomas Jefferson from James Monroe, [11] January 1792
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Thursday [i.e. Wednesday] 9-oclock Jany. [11]-1792
          
          You will have heard that upon the discussion of G.M.’s merits, the foreign business was postponed untill tomorrow, nothing having been done respecting the Hague. The order of proceeding required that a similar question shod. have been taken respecting that court that had been as to the others. But owing I presume to the friends of the gentn. in nomination for it, being in opposition to the system, it was impossible it shod. proceed from them and the friends of the others being gratified in opening the door for them, were regardless of any other object. Tis important for Mr. S. that the question shod. be previously taken, and I can devise no means of accomplishing it, so effecatious as your communicating it to Mr. Hawkins, either personally or thro Mr. Madison and as soon as possible.
          
          The communication respecting the Missisippi, after adjournment, led to a conversation, introduced by Mr. Izard countenanced by my colleague and supported by Cabot, wherein the policy of opening it was strongly reprehended. The arguments in its favor were those of a quondam party; but the ill-success of the military operations have given them new force. As I presume you have heard what passed in the other business and shall omit any thing further at present. Yrs. affectionately,
          
            Jas. Monroe
          
        